DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 19 September 2022. By this amendment, claims 1 and 5 are amended and claim 6 is newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent Application Publication 2016/0056062) in view of Zhao (US Patent Application Publication 2019/0067510).
Regarding claim 1, Lee et al disclose a system comprising:
a transfer chamber 120;
a transfer head 124 provided in the transfer chamber; and 
a spraying unit 10 spraying ionized gas into the transfer chamber such that the atmosphere inside the transfer chamber is replaced with the ionized gas [see paragraph 0108].
Lee et al do not disclose the specifics of a first substrate on which micro LEDs are formed, a second substrate provided in the transfer chamber and on which the micro LEDs are mounted, wherein the transfer head transfers the micro LEDs from the first substrate to the second substrate. One such as Zhao discloses a first substrate 220 on which micro LEDs 210 are formed; a second substrate 230 on which the micro LEDs are mounted; and a transfer head 100 provided to transfer the micro LEDs from the first substrate to the second substrate. It would have been obvious to one of ordinary skill in the art at the time of invention to use the system of Lee et al for the process of transferring micro LEDs from the first substrate to the second substrate of Zhao because one of ordinary skill in the art would recognize the benefits of performing these processes in a closed system as to prevent contamination.
Regarding claim 2, Lee et al and Zhao disclose the system of claim 1. Furthermore, Lee et al disclose wherein the spraying unit is configured as a spraying unit for a transfer chamber to replace the atmosphere in the transfer chamber with the ionized gas.
Regarding claims 3-5, Lee et al and Zhao disclose the system of claim 1. Furthermore, Lee et al disclose wherein the spraying unit is configured as a spraying unit to spray the ionized gas on surface of the substrates [see paragraph 0105]. One of ordinary skill in the art would recognize that the combination with Zhao would teach wherein the ionized gas is sprayed on one or more of the upper surface of the first substrate, the upper surface of the second substrate, and the lower surfaces of the micro LEDs gripped by the transfer head, because Lee et al teach that the ionized gas is directed toward the substrates therein; in the case where there are two wafers, i.e. the first substrate 220 and the second substrate 230 as disclosed by Zhao, with micro LEDs being transferred between them, it stands to reason that the ionized gas would be sprayed on the exposed surfaces, to include the upper surface of the first substrate, the upper surface of the second substrate, and the lower surfaces of the micro LEDs as gripped by the transfer head.
Regarding claim 6, Lee et al and Zhao disclose the system of claim 1. Furthermore, Lee et al disclose wherein the spraying unit is configured to move positive and negative ions in the ionized gas to charged parts of one or more of the first substrate and the second substrate, and the transfer head to convert a charged state of the parts to a neutral state [see paragraph 0102, wherein it is disclosed that the ionizer, i.e. the sprayer spraying the ionized gas, is intended to eliminate static electricity of the wafer].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899